DETAILED ACTION
Status of the Claims
1.	Claims 15-31 are pending. 
	Claims 15, 18-20 and 25-31 are being examined in this application.
Status of the Rejection
2.	Rejection of claims 15, 18 and 25-31 in view of Shin et al. and Barrall et al. is being modified to address new limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18-20 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15, 25, 26 and 27 recite the limitation of “reducing clogging of the nanopore as compared to clogging of the nanpore with a substrate that has not been dipped in the solution containing the at least one compound (A)”. The limitation as written is vague and indefinite because it does not provide what elements reduces the clogging of the nanopore.
	Dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency on independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 15, 18-20 and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2014/0021047) in view of Barrall et al. (US 2014/0216933).
Claim 15, Shim et al. teach method of analyzing biomolecules, such as nucleic acid [0021][0026] comprising the steps of:
	preparing substrate having a nanopore [0021];
	dipping the substrate having the nanopore in a solution containing at least one compound (A) and placing on the substrate solution containing nucleic acid (substrate including a nanopore is placed in communication with a cis chamber comprised of nucleic acid and electrolyte of basic solution comprising methyl amine (reads on primary amine), thus the step reads on dipping the substrate having the nanopore….. and placing on the substrate solution containing nucleic acid; [0021][0023][0027][0035]);
	detecting change in an electrical signal that occurs when the nucleic acid passes through nanopore [0021].
Claim limitation of “reducing clogging of the nanopore…….. solution containing the at least one compound (A)” is not an active step being performed in a method claim but instead the limitation recites a property of the compound (A). It is examiner’s position that Shin et al. teach solution comprising methyl amine which reads on compound (A) as claimed and therefore would inherently perform the same function of reducing clogging of the nanopore as compared to clogging of the nanopore with a different sample solution that lacks the compound (A) (see MPEP § 2112.01, I).
	Shin et al. teach the electrolyte (compound (A)) could be acid, bases (methyl amine, primary amine) or salt [0023] and electrolyte i.e. compound A concentration is in the range of 0.1 M to 1M [0022] but do not teach the electrolyte concentration or primary amine range is from 1M to 8M as claimed. 
	However, Barrall et al. teach method for analyzing DNA (nucleic acid) by a high contrast signal to noise ratio (CNR), the DNA is detected by translocating the DNA through a nanopore in an electrolyte having concentration range from 0.1 M to 6M to provide measurements having CNR [0005][0006][0092]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Barrall et al. teachings to manipulate the concentration of electrolyte of Shin et al. to be in the range from 0.1 M to 6M because electrolyte concentration in such range provides high CNR ratio and affects the rate of translocation of the DNA. 
Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or primary amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

 Claims 18 and 28, Shin et al. teach the electrolyte comprises methyl amine (reads on monomethylamine) [0023] and combined teachings of Shin et al. and Barrall et al. teach the electrolyte or methyl amine concentration is in the range from 0.1 to 6M. Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or methyl amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claims 19 and 20, Shin et al. teach the pH of the electrolyte solution is in range of about 4 to about 9 [0023] but do not explicitly teach the electrolyte solution has pH of 7.2 or more or has pH of 8.4 or more. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for forming electrolyte solution in the claimed pH range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claim 29, Shin et al. teach the electrolyte comprises pyridine or imidazole (reads on secondary amine) [0023] and combined teachings of Shin et al. and Barrall et al. teach the electrolyte or pyridine or imidazole concentration is in the range from 0.1 to 6M. Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or methyl amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claim 25, Shin et al. teach a device for analyzing a nucleic acid ([0030] and Fig 2) comprising;
	a sample introducing region (a cis chamber) [0035][0024];
	a sample outflow region (trans chamber) which a biomolecule such nucleic acid flows into from the sample introducing region [0035][0024];
	a substrate that has been dipped in at least one compound (A) and the substrate is dispose between the sample introducing region and the sample outflow region and having a nanopore through which the nucleic acid passes from the sample introducing region to the sample outflow region (substrate including a nanopore is placed in communication with a cis chamber comprised of nucleic acid and electrolyte of basic solution comprising methyl amine (reads on primary amine), thus the substrate is immersed/dipped in the compound A and substrate is placed in solution containing nucleic acid; [0021][0023][0027][0035]);
 [0024]; and 
	a detecting section that detects a change in electrical signal that occurs when the when nucleic acid passes through the nanopore [0021][0039];
	the sample introducing region (cis chamber) comprising biomolecule and electrolyte comprising methyl amine (primary amine) [0024][0023].
Claim limitation reciting “reducing clogging of the nanopore……….. lacks the at least one compound (A)” does not add any structural features to the apparatus as claimed but instead recites a property of the compound (A). The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Furthermore, it is examiner’s position that Shin et al. teach solution comprising methyl amine which reads on compound (A) as claimed and therefore would inherently perform the same function of reducing clogging of the nanopore as compared to clogging of the nanopore with a different sample solution that lacks the compound (A) (see MPEP § 2112.01, I).
Shin et al. teach the electrolyte (compound (A)) could be acid, bases (methyl amine, primary amine) or salt [0023] and electrolyte i.e. compound A concentration is in the range of 0.1 M to 1M [0022] but do not teach the electrolyte concentration or primary amine range is from 1M to 8M as claimed. 
	However, Barrall et al. teach method for analyzing DNA (nucleic acid) by a high contrast signal to noise ratio (CNR), the DNA is detected by translocating the DNA through a nanopore in an electrolyte having concentration range from 0.1 M to 6M to provide measurements having CNR [0005][0006][0092]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Barrall et al. teachings to manipulate the concentration of electrolyte of Shin et al. to be in the range from 0.1 M to 6M because electrolyte concentration in such range provides high CNR ratio and affects the rate of translocation of the DNA. 
Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or primary amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claim 30, Shin et al. teach the electrolyte comprises pyridine or imidazole (reads on secondary amine) [0023] and combined teachings of Shin et al. and Barrall et al. teach the electrolyte or pyridine or imidazole concentration is in the range from 0.1 to 6M. Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or methyl amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claim 26  Shin et al. teach a solution (an electrolyte) for use in method that analyze nucleic acid by detecting a change in electrical signal that occurs when nucleic acid passes through a nanopore in a susbstrate [0021][0039], wherein the substrate is dipped in the solution comprising at least one compound (A) (substrate including a nanopore is placed in communication with a cis chamber comprised of nucleic acid and electrolyte of basic solution comprising methyl amine (reads on primary amine), thus the substrate is immersed/dipped in the compound A; [0021][0023][0027][0035]);
Claim limitation of“reducing clogging of the nanopore……….. the at least one compound (A)” recites a property of the compound (A). It is examiner’s position that Shin et al. teach solution comprising methyl amine which reads on compound (A) as claimed and therefore would inherently perform the same function of reducing clogging of the nanopore as compared to clogging of the nanopore with a different sample solution that lacks the compound (A) (see MPEP § 2112.01, II.).
Shin et al. teach the electrolyte (compound (A)) could be acid, bases (methyl amine, primary amine) or salt [0023] and electrolyte i.e. compound A concentration is in the range of 0.1 M to 1M [0022] but do not teach the electrolyte concentration or primary amine range is from 1M to 8M as claimed. 
	However, Barrall et al. teach method for analyzing DNA (nucleic acid) by a high contrast signal to noise ratio (CNR), the DNA is detected by translocating the DNA through a nanopore in an electrolyte having concentration range from 0.1 M to 6M to provide measurements having CNR [0005][0006][0092]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Barrall et al. teachings to manipulate the concentration of electrolyte of Shin et al. to be in the range from 0.1 M to 6M because electrolyte concentration in such range provides high CNR ratio and affects the rate of translocation of the DNA. 
Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or primary amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claim 31, Shin et al. teach the electrolyte comprises pyridine or imidazole (reads on secondary amine) [0023] and combined teachings of Shin et al. and Barrall et al. teach the electrolyte or pyridine or imidazole concentration is in the range from 0.1 to 6M. Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration of methyl amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Claim 27, Shin et al. teach method of analyzing biomolecules, such as nucleic acid [0021][0026] comprising the steps of:
	preparing substrate having a nanopore [0021];
	dipping the substrate having the nanopore in a solution containing at least one compound (A) selected from the group consisting of primary amines and salt thereof and placing on the substrate a sample solution containing biomolecule and compound (A)  (substrate including a nanopore is placed in communication with a cis chamber comprised of nucleic acid and electrolyte of basic solution comprising methyl amine (reads on primary amine), thus the substrate is immersed/dipped in the compound A and substrate is placed in solution containing nucleic acid; [0021][0023][0027][0035]);
	detecting change in an electrical signal that occurs when the nucleic acid passes through nanopore [0021].
Claim limitation of “reducing clogging of the nanopore……….. the at least one compound (A)” is not an active step being peformed in a method claim but instead the limitation recites a property of the compound (A). It is examiner’s position that Shin et al. teach solution comprising methyl amine which reads on compound (A) as claimed and therefore would inherently perform the same function of reducing clogging of the nanopore as compared to clogging of the nanopore with a different sample solution that lacks the compound (A) (see MPEP § 2112.01, I).
Shin et al. teach the electrolyte (compound (A)) could be acid, bases (methyl amine, primary amine) or salt [0023] and electrolyte i.e. compound A concentration is in the range of 0.1 M to 1M [0022] but do not teach the electrolyte concentration or primary amine range is from 1M to 8M as claimed. 
	However, Barrall et al. teach method for analyzing DNA (nucleic acid) by a high contrast signal to noise ratio (CNR), the DNA is detected by translocating the DNA through a nanopore in an electrolyte having concentration range from 0.1 M to 6M to provide measurements having CNR [0005][0006][0092]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Barrall et al. teachings to manipulate the concentration of electrolyte of Shin et al. to be in the range from 0.1 M to 6M because electrolyte concentration in such range provides high CNR ratio and affects the rate of translocation of the DNA. 
Combined teachings of Shin et al. and Barrall do not explicitly teach the electrolyte concentration or primary amine range is from 1M to 8M. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists for using electrolyte solution in the claimed concentration range over the range disclosed by the prior art (see MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicant argues on page 11 of remarks that cited prior arts Shim and Barrall do not teach the claimed limitation of dipping the substrate having the nanopore in a solution containing at least one compound (A). In response, Shim et al. teach the substrate comprising the nanpore is placed in the chamber or in contact with electrolyte comprising primary amine (see Shim et al. [0023][0027]), thus the substrate with nanopore is dipped in the primary amine solution. 
Applicant argues on page 11 of remarks that cited prior arts Shim and Barrall do not teach advantages associated with dipping the substrate having the nanpore in a solution containing at least one compound (A) by reducing clogging of the nanopore as compared to clogging of the nanopore with a different sample solution that lacks the compound (A).In response, it is examiner’s position that since Shim et al. teach same compound as claimed compound (A) and is used in the same manner i.e. solution of biomolecule mixed in methyl amine (reads on compound (A) is driven through the nanopore, therefore the compound i.e. methyl amine would inherently have the same property of reducing clogging of the nanopore as compared to clogging of the nanopore with a different sample solution that lacks the compound (A). Furthermore, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition
patentably new to the discoverer,” thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not
necessarily make the claim patentable (see MPEP 2112 I).
Applicant argues on page 12 of remarks that Shim and Barrall are not properly combinable because one would not apply a concentration range stated in Barrall to the teachings of Shim since Barall only discloses sodium chloride, potassium chloride….or combination thereof” and does not teach a range from 0.1M to 6M for any compound recited in applicant claims. In response, Barall teaches the electrolyte used in the nanopore current measurement could be significtantly affect the rate of translocation of the polymer and any solution condition known could be used such as concentration range of 0.1 M to 6M [0092], thus it would have been obvious to one of ordinary skill in the art to manipulate the concentration of electrolyte i.e. concentration of methyl amine of Shim et al. to be in the range from 0.1 M to 6M because such range provides high CNR ratio and affects the rate of translocation of the DNA. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759